Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined pursuant to the first inventor to file provisions of the AIA .
DETAILED ACTION 
Status of the Claims
Receipt of Applicants’ Response, filed 23 November 2021, is acknowledged.  No claims were amended therein.  Claims 9 – 17 and 19 remain withdrawn as being directed to a non-elected invention.  Accordingly, claims 1, 3 – 8, and 18 are available for active consideration.
REJECTIONS MAINTAINED 
Rejections Pursuant to 35 U.S.C. § 103 
The following is a quotation of 35 U.S.C. § 103 that forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention absent any evidence to the contrary.  Applicants are advised of the obligation pursuant to 37 CFR § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. § 102(b) (2) (C) for any potential 35 U.S.C. § 102(a) (2) prior art against the later invention.
The rejection of claims 1, 3 – 5, 7, 8 and 18 pursuant to 35 U.S.C. § 103, as being obvious over US 6,140,355 to Egidio, M., et al., claiming priority to 16 June 1992, identified on an Information Disclosure Statement (IDS) filed 27 September 2018 (USPAT) (“Egidio ‘355”), in view of US 2007/0065504 A1 to Lin, S., et al., claiming priority to 23 March 2004 (“Lin ‘504”), US 2017/0291886 A1 to Page, S., et al., claiming priority to 2 September 2014 (“Page ‘886”), and US 5,719,122 to Chiodini L., et al., claiming priority to 20 October 1992 (“Chiodini ‘122”), is hereby maintained.
The Invention As claimed 
	Applicants claim a soft gelatin capsule composition, wherein the composition comprises a soft gelatin capsule and from about 600 milligrams to about 900 milligrams of secnidazole dispersed in a mono unsaturated fatty acid excipient, wherein the mono unsaturated fatty acid excipient is a polyoxylglyceride excipient, wherein the polyoxylglyceride excipient comprises mono-, di-, or tri-glycerides of oleic acid, or dipolyethylene glycol-6 esters of oleic acid, or any 
Teachings of the Cited Art 
	Egidio ‘355 discloses topical vaginal compositions for the treatment of bacterial vaginosis comprising a therapeutically effective amount of rifaximin (see Abstract), wherein the compositions comprise between 50 and 500 mg of rifaximin  (see Col. 2, ll. 28 – 41; see also Ex. 1), wherein the compositions may take the form of ovules, capsules, and tablets capable of being administered by the topical route (see Col. 2, ll. 42 – 51), wherein the compositions further comprise oily substances, such as triglycerides of capric and caprylic acids, and polyoxyethyleneated glycerides of oleic acid (LABRAFIL® 2735 CS) (see Col. 3, ll. 10 – 18), and wherein the vaginal capsules are gelatinous envelopes comprising suspensions of micronized active ingredient in an appropriate oily medium (see Col. 4, ll. 15 – 19; see also Ex. 9, Col. 13, ll. 39 - 44).  The reference does not disclose secnidazole as an active ingredient, or loadings of active at 600 – 900 mg, and a loading of 1.2 g of the mono-unsaturated fatty acid excipient, in the capsules.  The teachings of Lin ‘504, Page ‘886, and Chiodini ‘122 remedy these deficiencies.
	Lin ‘504 discloses the administration of solid dosage forms for the treatment of vaginal infections (see Abstract), wherein the dosage forms comprise a therapeutic amount of an antibacterial in a soft gelatin capsule that is applied intravaginally (see ¶[0007]; see also ¶0026]), wherein the antibacterial is preferably secnidazole (see ¶[0009]), wherein the dosage forms comprise one or more water-insoluble components (see ¶[0016]), and wherein the water-see ¶[0042]).
	Page ‘886 discloses compositions comprising secnidazole or rifaximin as antimicrobial agents (see Table 2, ¶[0198]), for the treatment of protozoan infections (see Abstract; see also Table 1, ¶[0173]).
Chiodini ‘122 discloses pharmaceutical compositions comprising an active ingredient and a polyglycosylated glyceride, and a method of enhancing the transdermal or transmucosal absorption of the active ingredient (see Abstract), wherein the polyglycolysed glycerides include
saturated polyglycolysed glycerides consisting of C8-C18 glycerides and polyethylene glycol esters, such as LABRAFIL® WL 2514 CS (see Col. 2, ll. 18 – 23), wherein the polyglycolysed glyceride comprises 5 to 100% by weight of the total excipients (see Col. 2, ll. 34 – 35), wherein the compositions can be administered by methods known in the art for transmucosal delivery of pharmacologically active substances to vaginal mucosa, including the use of soft gelatin capsules (see Col. 4, ll. 28 – 42), wherein the soft gelatin capsules comprise a liquid formulation (see Col. 4, ll. 43 – 45), wherein the liquid fill may be an oil comprising one or more triglycerides mixed with the polyglycolysed glyceride (see Col. 4, ll. 50 – 54), wherein the relative proportions of the excipients will depend on the consistency required for the formulation, such that polyglycosylated glyceride may be the sole carrier in the capsule formulation (see Col. 4, ll. 62 – 65), and wherein, in an exemplified embodiment, the oil carrier for the capsules is Labrasol®, at 50% wgt of the fill composition in soft capsules for vaginal delivery (see Example 23, Col. 13).


Application of the Cited Art to the Claims 
	It would have been prima facie obvious before the filing date of the claimed invention to prepare topical vaginal compositions for the treatment of bacterial vaginosis, wherein the compositions may take the form of capsules capable for topical administration, wherein the compositions further comprise oily substances, such as triglycerides of capric and caprylic acids, and polyoxyethyleneated glycerides of oleic acid (LABRAFIL® 2735 CS), as taught by Egidio ‘355, and wherein, more specifically, the liquid capsule fill may be an oil comprising one or more oleic acid triglycerides as the main component, the fill material for soft gel capsules comprising Labrafil® WL2514 CS, Labrafil® WL 2609 BS, or M 2125 CS or Labrasol®, at 50% wgt of the fill composition in soft capsules for vaginal delivery, as taught by Chiodini ‘122.  One of skill in the art would be motivated to do so, with a reasonable expectation of success in so doing, by the express teachings of Lin ‘504 to the effect that secnidazole may be used to treat vaginosis, by the teachings of Chiodini ‘122 illustrating that Labrafil® and Labrasol® may be used effectively as the source of polyglycosylated glycerides as fills in soft gelatin capsules for vaginal delivery, and by the teachings of Page ‘886 illustrating that dosage forms for treating vaginal infections can comprise either secnidazole, or rifaximin, among others (see Table 2, ¶[0198]).
With respect to claim 2, which claim recites a quantitative limitation directed to the amount of secnidazole in the compositions of the invention, in the range of 600 to 900 mg, the Examiner notes that Egidio ‘355 discloses dosage forms comprising up to 500 mg of active ingredient.  However, a prima facie case of obviousness can exist where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of Amer. v. Banner, 778 F.2d see Ex. 1).  See MPEP § 2144.05: "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation," quoting In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).”
With respect to claims 7 and 8, which claims recite limitations directed to the amount of polyoxylglyceride excipient in the capsule compositions of the invention, the Examiner notes that the cited references do not expressly teach an absolute mass loading for the oil fill of the disclosed capsule dosage forms.  However, it is the Examiner’s position that at least Chiodini ‘122 discloses a fill formulation that, when converted to per capsule quantities, would read on the limitation in question.  In addition, or in the alternative, it would be reasonable to consider the specific mass loading of the oil carrier in capsule fills to be nothing more than a result-effective variable, the practice of which would be well within the grasp of the skilled practitioner, particularly in light of the express teachings of Chiodini ‘122 to the effect that the relative proportions of the excipients will depend on the consistency required for the formulation, such that polyglycosylated glyceride may be the sole carrier in the capsule formulation (see Col. 4, ll. 62 – 65).  See MPEP § 2144.05: "where the general conditions of a claim are disclosed in the prior In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).”
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by claims 1 – 5, 7, 8, and 18 would have been obvious within the meaning of 35 USC § 103(a).
The rejection of claim 6 pursuant to 35 U.S.C. § 103, as being obvious over Egidio ‘355, in view of Lin ‘504, Page ‘886, and Chiodini ‘122 as applied to the above rejection of claims 1, 3 – 5, 7, 8, and 18, and further in view of US 2019/0060300 A1 to Anavi-Goffer, A., claiming priority to 4 March 2016 (“Anavi-Goffer ‘300”), as evidenced by Applicants’ specification, is hereby maintained.
The Invention As Claimed 
	The invention with respect to claim 1 has been described above.  In addition, Applicants claim a soft gelatin capsule composition comprising a mono unsaturated fatty acid excipient, wherein the mono unsaturated fatty acid excipient comprises oleoyl polyoxyl-6 glycerides.
The Teachings of the Cited Art 
	The disclosures of Egidio ‘355, Lin ‘504, Page ‘886, and Chiodini ‘122 are relied upon as set forth in the above rejection of claims 1, 3 – 5, 7, 8, and 18.  The references do not disclose a composition comprising mono unsaturated fatty acid excipient, wherein the mono unsaturated fatty acid excipient comprises oleoyl polyoxyl-6 glycerides.  The teachings of Anavi-Goffer ‘300 remedy that deficiency.
	Anavi-Goffer ‘300 discloses stable, self-emulsifying compositions comprising one or more active ingredients and a self-emulsifying vehicle (see Abstract), wherein the compositions may be administered by any suitable route of administration, including topical, intranasal, vaginal, or see ¶[0166]), and wherein the compositions comprise from about 1 to about 30% wgt of Labrafil M1944 CS as the vehicle (see ¶[0316]).
Application of the Cited Art to the Claims 
	It would have been prima facie obvious before the filing date of the claimed invention to prepare vaginal pharmaceutical compositions administrable through the topical route, wherein the compositions comprise an active ingredient for treating vaginal infections, in the form of capsules, wherein the compositions comprise oily substances, such as polyoxyethylenated glycerides of oleic acid, as taught by Egidio ‘355, Lin ‘504, Page ‘886, and Chiodini ‘122, and wherein the liquid capsule fill is Labrafil® M1944 CS which, as evidenced by Applicants’ specification (see ¶[0038], comprises oleoyl polyoxyl-6 glycerides.  One of ordinary skill in the art would be motivated to do so, with a reasonable expectation of success in so doing, by the express teachings of Anavi-Goffer ‘300 to the effect that topical compositions for vaginal delivery of an active ingredient can be effectively formulated with a self-emulsifying oily vehicle such as Labrafil® M1944 CS.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by claim 6 would have been obvious within the meaning of 35 USC § 103.
Response to Applicants’ Arguments 
	The Examiner has considered Applicants’ arguments filed 23 November 2021 but does not find them persuasive.  Applicants argue that “the cited references, whether individually or in combination, do not teach each and every limitation of present claims.”  The Examiner respectfully disagrees.
not the only embodiments disclosed.  For example, the reference expressly teaches that the dosage forms can be vaginal capsules in the form of gelatinous envelopes comprising suspensions of micronized active ingredient in an appropriate oily medium (see Col. 4, ll. 15 – 19; see also Ex. 9, Col. 13, ll. 39 - 44).  Further, Applicants’ argument improperly focuses on specific embodiments and not to the teachings of the reference as a whole, ignoring what the reference discloses or suggests to the skilled artisan.  See MPEP § 2123:  "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).
	With respect to the disclosures of Lin ‘504, Applicants argue that “Lin is directed to the method of treating a vaginal infection in a patient comprising inserting a solid dosage form comprising an anti-fungal miconazole nitrate. Lin discloses the OVULETM Insert which is a soft gelatin shell containing 1200 mg of miconazole nitrate.”  However, this argument is another example of Applicants’ overemphasis on specific embodiments disclosed in the reference while see Abstract), wherein the dosage forms comprise a therapeutic amount of an antibacterial in a soft gelatin capsule that is applied intravaginally (see ¶[0007]; see also ¶0026]), wherein the antibacterial is preferably secnidazole (see ¶[0009]), wherein the dosage forms comprise one or more water-insoluble components (see ¶[0016]), such as vegetable oils (see ¶[0042]).  Further, the reference discloses that the term "solid dosage form" means a dosage form that is applied intravaginally and does not flow perceptibly under moderate stress. Such solid dosage forms can take the form of a soft gelatin capsule or ovule containing active ingredient (emphasis added) (see ¶[0007]).  Consequently, Applicants’ attempt to distinguish the teachings of Lin ‘504 over the invention as claimed on the basis that the reference discloses specific embodiments comprising “micronazole nitrate” are ineffective, particularly considering that the reference characterizes secnidazole as among the “preferable” actives.  
In addition, the above rejection cites to the teachings of Page ‘886 illustrating that dosage forms for treating vaginal infections can comprise either secnidazole, or rifaximin, among others (see Table 2, ¶[0198]), illustrating that one of ordinary skill in the relevant art could reasonably recognize that active ingredients such as rifaximin and secnidazole are capable of being used interchangeably in topical compositions.  Thus, Applicants’ attempts to distinguish Egidio ‘355 over the claims because it does not disclose secnidazole as the active ingredient are ineffective.
	With respect to the loading of the active ingredient at 50 to 500 mg in the disclosed compositions, and Applicants’ argument that “there is no reason Examiner cited to go beyond the disclosed range and that too with secnidazole,” the Examiner first notes that a prima facie Titanium Metals Corp. of Amer. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  Furthermore, in addition, or in the alternative, with respect to adjusting the loading of active ingredient to read on the claimed range, it is the Examiner’s position that selecting a loading reading specifically on the claimed range would amount to nothing more than optimization of a result-effective variable, particularly in light of the explicit teachings of Egidio ‘355 to the effect that antibacterial effectiveness as a function of concentration of active varies from one bacterial species to another (see Ex. 1).  See MPEP § 2144.05.  Furthermore, Applicants have not even attempted to argue that either the functional or clinical properties of a dosage form with 500 mg of secnidazole would differ substantially from those of a dosage form comprising 600 mg of the claimed active, secnidazole.
	With respect to the teachings of Chiodini ‘122 as cited in the above rejections, Applicants argue that the reference fails to disclose dosage forms comprising secnidazole at loadings reading on the claimed range of 600 to 900 mg.  However, Applicants’ argument fails to take into consideration how the rejection of record applies the teachings of the reference.  The rejections cites Chiodini ‘122 for its teachings directed to dosage forms comprising an active ingredient and a polyglycosylated glyceride, and a method of enhancing the transdermal or transmucosal absorption of the active ingredient (see Abstract), wherein the polyglycolysed glycerides include
saturated polyglycolysed glycerides consisting of C8-C18 glycerides and polyethylene glycol esters, such as LABRAFIL® WL 2514 CS (see Col. 2, ll. 18 – 23), and wherein the polyglycolysed glyceride comprises 5 to 100% by weight of the total excipients (see Col. 2, ll. 34 – 35).  It is the Examiner’s 8-C18 glycerides and polyethylene glycol esters, such as LABRAFIL® WL 2514 CS, at loadings of 5 to 100% by weight of the total excipients, in dosage forms for transmucosal delivery of pharmacologically active substances to vaginal mucosa, including soft gelatin capsules, and not to any specific active ingredient, such as secnidazole.
As for the rejection of claim 6, further in view of Anavi-Goffer ‘300, Applicants argue that “Anavi-Goffer fails to provide teaching or direction on how one skilled in the art would develop a composition for vaginal administration,” and that the reference “lacks any working example for a composition for vaginal administration.”  Yet again, Applicants’ argument places undue emphasis on specific teachings while ignoring the full scope of the reference’s disclosure.  It is also the Examiner’s position that one of ordinary skill in the relevant at would be capable of formulating vaginal dosage forms with the benefit of more detailed guidance from Anavi-Goffer ‘300.
Consequently, based on the above discussion, Applicants’ arguments are unpersuasive, and claims 1, 3 – 8, and 18 stand rejected as obvious pursuant to 35 U.S.C. § 103.
NO CLAIM IS ALLOWED.  
THIS ACTION IS MADE FINAL.  
The Office reminds Applicants of the extension of time policy as set forth in 37 CFR § 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the 
CONCLUSION
Any inquiry concerning this communication or any other communications from the Examiner should be directed to Daniel F. Coughlin whose telephone number is (571)270-3748.  The Examiner can normally be reached on M - F 8:30 a.m. - 5:00 p.m.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, David Blanchard, can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see <http://pair-direct.uspto.gov>.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
/DANIEL F COUGHLIN/
Examiner, Art Unit 1619

	/DAVID J BLANCHARD/             Supervisory Patent Examiner, Art Unit 1619